DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant elected species I claims (1-9), claims 10-20 are withdrawn from consideration due to them being non-elected.  Claims 1-9 are rejected.
Examiner would like to confirm that there was a typographical error in the previous action, the second restriction located in the office action was a mistake.
Response to Arguments
	Applicant's election with traverse of claims 1-9 in the reply filed on 3/14/2022 is acknowledged.  The traversal is on the ground(s) that the there is no undue burden on the examiner to examine the claims.  This is not found persuasive because there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
	There is an examination and search burden for these patentably distinct species due to their not obvious variants of each other. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Furthermore, there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
	The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berner et al., US Patent No. (5,260,874) referred to hereinafter as Berner.
As per claim 1, Berner teaches a system comprising: at least one electrical engine control line having a length and first and second ends (see at least figs. 1-3); the first end of the at least one electrical engine control line being configured for receipt into an onboard aircraft electronic control system of a first aircraft (see at least col. 4 line 15-lin65), the electronic control system having a functional electronic support system for a first engine on the first aircraft; the second end of the at least one electrical engine control line being configured for receipt into a local electronic control system at or on a second engine being tested (see at least col. 4 line 15-lin65, col.8 line 40-line55); and the length of the at least one electrical engine control line being extended to reach between the functional electronic support system for first engine and the local electronic control system of the second aircraft engine(see at least col. 4 line 15-lin65, col.8 line 40-line55).


As per claim 3, Berner teaches a system of claim 1 wherein the at least one engine control line comprises two redundant electronic control lines (see at least col. 4 line 15-lin65, col.8 line 40-line55).

As per claim 4, Berner teaches a system of claim 1 wherein the at least one electronic engine control lines is configured to include both power and signaling conduits (see at least col. 4 line 15-lin65, col.8 line 40-line55).

As per claim 6, Berner teaches a system of claim 4 wherein the engine control line connects the onboard electronic control system of the first aircraft to communicate with a FADEC system on the second engine (see at least col. 4 line 15-lin65, col.8 line 40-line55).

Allowable Subject Matter
Claims 2, 5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665